Cooley J.
Several questions under the’ statutes relating to uses and trusts were discussed on the argument of this cause, but in the view Ave have taken, they become entirely immaterial. The case turns upon the construction of the deed from the *82Mayor, Recorder and Aldermen of the city of Detroit, acting as a Land-Board, under the acts of Congress of April 1806, (2 Stat. at large, 898,) and August 1842, (5 Id. 541,) to Richard II. Hall. This deed recites a sale of the lot in conrtoversy by the Land-Board to Hall, “ upon certain terms and conditions,” “which have been fully complied with,” and thereupon, in consideration of the sum of six hundred dollars, the receipt of which is acknowledged, it grants, bargains, sells, remises, releases and quit-claims the premises to said Hall, his heirs, executors, administrators and assigns, “but always in trust and for the use and benefit of the rightful owners of the same, who may claim the same by virtue of mesne conveyances from the original grantee or otherwise.”
We .have no proof of the circumstances which surrounded the giving of this deed, and we have consequently nothing to aid us in giving it the proper construction. The language is peculiar, but unless it is ambiguous, or the apparent intent an illegal one, we have only to gather the intent of the grantors from the language employed, and give the deed effect accordingly.
The grant is of lands belonging to the United States, and which the Land-Board convey as donees of a power. It was suggested on the argument that the Land-Board by this conveyance “ determined that somebody was entitled to the lot in question, and they deeded it to Hall to hold for that somebody, and sought thereby to confer on him the power to determine who that somebody was.” We do not discover in the deed any intention to confer discretionary power upon Hall. The grant is to him, to hold for the rightful owner claiming under the original grantee. If any other person than Hall answers the description of the cestui que trust as here designated, it was evidently designed that he should receive the benefit of the grant, and not that Hall should himself select the beneficiary.
But as there is no showing in the case that any person other than Hall had any right to this lot, legal or equitable, at the *83time this grant was made, we need not speculate upon the effect or validity of the deed had such a showing been made. The grant being by the United States, we must presume that the title had not been previously conveyed. The deed recites a sale to Hall; the payment by him of the consideration; and it then grants the land to him in fee, in trust for the rightful owners, “who may claim the same by mesne conveyances from the original grantee or otherwise.” Now Hall is himself the original grantee; and as he bought and paid for the land, he is also the rightful owner. This is the case as exhibited to us upon this record. The construction of the deed is therefore the same as if it had been to himself and his heirs, habendum to the use of himself and those who should claim under him by conveyance or otherwise. The deed is one of bargain and sale, though the phraseology is somewhat peculiar, and under the case as it stands, it can have no different construction than if it had followed the usual form.
The ruling of the Court below upon this deed was correct, and the judgment must be affirmed.
Campbell and Christiancy JJ. concurred.'